     2:16-cr-20044-SEM-TSH # 114   Page 1 of 35                                    E-FILED
                                                      Monday, 07 January, 2019 04:56:36 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT
                   SPRINGFIELD, ILLINOIS

UNITED STATES OF AMERICA,                         )
                                                  )
          Plaintiff,                              )
                                                  )
v.                                                )   Case No.16-cr-20044
                                                  )
GRAYSON ENTERPRISES, INC.,                        )
                                                  )
          Defendant.                              )

 RESPONSE BY GRAYSON ENTERPRISES, INC. TO MOTION BY
THE UNITED STATES FOR A GENERAL ORDER OF FORFEITURE

     Now comes the defendant, GRAYSON ENTERPRISES, INC.,

d/b/a GIRE ROOFING, by its attorney D. Peter Wise of Gates Wise

Schlosser & Goebel and responds to the Motion by the United States

for a General Order of Forfeiture (#107) stating as follows:

I.   Background

1.   A history of the forfeiture proceedings in this case is necessary

     to respond to the government’s claim that it is entitled to a

     General Order of Forfeiture pursuant to Fed. R. of Crim. P.

     32.2 (b)(2)(C).




                              Page 1 of 35
     2:16-cr-20044-SEM-TSH # 114     Page 2 of 35




Indictment

2.   The indictment in this case sought forfeiture of any conveyance

     used in the commission of the offense, and any property, real

     or personal that constitutes, or is derived from or is traceable

     to the proceeds obtained directly or indirectly from the

     commission of the offense, or that is used to facilitate, or is

     intended to be used to facilitate, the commission of the offense

     which the person is convicted. The property to be forfeited

     includes, but is not limited to, the following; the real property

     commonly known as Grayson Enterprise, Inc. d/b/a Gire

     Roofing, 309 West Hensley Road,....” (#1 p. 15,16)

3.   The indictment also alleged that “if any property described

     above, as a result of any act or omission of the defendant: ... b.

     has been transferred or sold to, or deposited with a third party;

     ... the United States of America shall be entitled to forfeiture of

     substitute property pursuant to Title 21 United States Code,

     Section 853(p)...” (Id p. 16)

4.   The forfeiture allegation stemmed from counts 5 through 7 of


                              Page 2 of 35
     2:16-cr-20044-SEM-TSH # 114   Page 3 of 35




     the indictment. Those counts alleged that on May 28, 2014,

     Edwin Gire and Grayson Enterprises, Inc. harbored illegal

     aliens. (Id, p.13,14)

5.   The trial court heard evidence in a bench trial in this case.

     With respect to the forfeiture allegations of the indictment, the

     government only presented evidence about 309 West Hensley

     Road. The government did not present any evidence regarding

     any conveyance that was used in the commission of the

     offense. The government did not present any evidence

     regarding any property, real or personal, that constitutes or is

     derived from or is traceable to the proceeds obtained directly or

     indirectly from the commission of the offense.

Trial Verdict

6.   This Court found Edwin Gire and Grayson Enterprises, Inc.

     (herein after Grayson Enterprises) guilty of harboring illegal

     aliens. The Court then addressed the Indictment’s forfeiture

     allegation. This Court found that the property at 309 West

     Hensley Road was used to facilitate the harboring of illegal


                              Page 3 of 35
     2:16-cr-20044-SEM-TSH # 114   Page 4 of 35




     aliens. (Verdict, No. 61, p.10)

Government’s Motion for Preliminary Order of Forfeiture and
Forfeiture of Substitute Assets

7.   Following the Verdict, the government moved for a Preliminary

     Order of Forfeiture of Substitute Assets. (#85) The

     government’s motion alleged that defendants Gire and Grayson

     Enterprises sold 309 West Hensley Road to Rush Truck

     Centers of Illinois, Inc. for $3,100,000.00. (#85 par. 5, 7)

8.   Furthermore, the government affirmatively stated that Rush

     Truck Centers of Illinois, Inc. was a bona fide purchaser for

     value and therefore the United States did not move to set aside

     the sale of the property. (#85 par. 6)

9.   The government’s motion invoked Title 21, United States Code,

     Section 853(p) which governs the forfeiture of substitute

     property. Specifically the government alleged that the

     defendants, Gire and Grayson Enterprises, sold 309 West

     Hensley Road to Rush Truck Centers of Illinois, Inc. (Herein

     after Rush Truck Centers) thereby making the property

     unavailable for forfeiture. (#85 par. 7,8)

                              Page 4 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 5 of 35




10.   The government’s motion also listed three pieces of property as

      substitute assets pursuant to 21 U.S.C. 853 (p) (#85, par. 12)

      However, these pieces of property did not belong to either the

      defendant, Gire, or Grayson Enterprises. Two pieces of

      property the government listed as substitute assets belonged to

      Quick Leasing, Inc. and the third piece of property was owned

      by Hensley Market, LLC. (Id.) Finally, the government’s motion

      sought the entry of a money judgment against Gire and

      Grayson Enterprises in the amount of $3,100,000.00, which

      was the sale price for 309 West Hensley Road.

Preliminary Order of Forfeiture and Substitute Assets and
Money Judgment

11.   Based on the findings this Court made in its verdict and based

      on representations made by the government in the Motion for a

      Preliminary Order of Forfeiture and Forfeiture of Substitute

      Assets, this Court entered a Preliminary Order of Forfeiture of

      Substitute Assets and Money Judgment on August 28, 2018

      (#88) This Court found that, based upon the representations of

      the government, 309 West Hensley Road was no longer

                               Page 5 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 6 of 35




      available for forfeiture because the defendants, Gire and

      Grayson Enterprises sold the property to Rush Truck Centers.

      As a result, the Court ordered the money judgment requested

      by the government and ordered the forfeiture of the substitute

      assets proposed by the government. (#88-2 p.9, 10)

Pleadings That Followed the Court’s Preliminary Order of
Forfeiture

12.    Following the entry of the Preliminary Order of Forfeiture,

      Grayson Enterprises filed a pleading that responded to the

      government’s Motion for a Preliminary Order of Forfeiture and

      also responded to the Preliminary Order of Forfeiture ordered

      by this court. Grayson Enterprises’ pleading asked for an order

      vacating this Court’s Preliminary Order of Forfeiture and

      Money Judgment against Grayson Enterprises, Inc. (#91 par.

      31, 32)

13.   Grayson Enterprises argued that the government failed to

      establish and prove the two requirements of the substitute

      property provisions of 21 U.S.C 853 (p). First, Grayson

      Enterprises argued that 21 U.S.C. 853 (p) required the

                               Page 6 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 7 of 35




      government to prove that as a result of any act or omission by

      Grayson Enterprises the property subject to forfeiture was no

      longer available for forfeiture. The government did not

      establish this requirement because Quick Leasing, Inc. not

      Grayson Enterprises, sold 309 West Hensley Road to Rush

      Truck Centers. Second, Grayson Enterprises pointed out that if

      the forfeiture of substitute assets was appropriate then 21

      U.S.C. 853 (p) stated that the Court could order a forfeiture of

      any other property of the defendant up to the value of the

      property to be forfeited. But here, the government was

      proposing property that was not owned by Grayson Enterprises

      should be forfeited as substitute property. (#91 par. 25-28, see

      also #97 par. 25,26)

14.   The government responded to Grayson Enterprises’ arguments

      by stating that Quick Leasing, Inc. was the nominee of Edwin

      Gire and Grayson Enterprises with respect to the ownership

      and sale of 309 West Hensley Road. (#94, p. 3) The government

      did not offer any factual support for its bare assertion that


                               Page 7 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 8 of 35




      Quick Leasing, Inc. was the nominee for the defendants.

15.   In response to the government’s baseless and unsubstantiated

      nominee argument, Grayson Enterprises directed this Court to

      the Seventh Circuit’s definition of nominee in the context of

      property ownership and federal forfeiture in United States v.

      Szaflarski, 614 Fed. Appx. 836 (7th Cir. 2015). The factors

      listed in that case establish that Quick Leasing, Inc. was not

      the nominee of Grayson Enterprises or Edwin Gire.

This Court’s Order Vacating the Preliminary Order of Forfeiture
and Forfeiture of Substitute Assets

16.   On November 19, 2018 this Court entered an Order vacating

      its previously entered Preliminary Order of Forfeiture and

      Forfeiture of Substitute Assets. This Court found that the

      government had not shown by a preponderance of the evidence

      that 309 West Hensley Road was transferred, sold or deposited

      as a result of any action or omission by Edwin Gire or Grayson

      Enterprises. Additionally, the Court found that the government

      had not shown by a preponderance of the evidence that any of

      the three parcels of real property forfeited as substitute asset

                               Page 8 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 9 of 35




      were the property of Gire or Grayson Enterprises. Further, this

      Court ruled that Quick Leasing, Inc. was not the defendant’s

      nominee because the government did not sufficiently link

      Quick Leasing, Inc. to either Gire or Grayson Enterprises.

      Lastly, the government did not allege a connection between

      Hensley Market and either Gire or Grayson Enterprises. (#105

      p. 17,18)

17.   The government did not ask this Court to reconsider its Order

      Vacating the Preliminary Order of Forfeiture.

18.   The government did not file a Notice of Appeal after this Court

      vacated the Preliminary Order of Forfeiture and Forfeiture of

      Substitute Assets.

II.   A General Order of Forfeiture is not a carte blanche, blank
      check order. Neither Federal Rule of Criminal Procedure
      32.2, nor applicable case law allows this Court to enter a
      General Order of Forfeiture pursuant to 32.2 (b)(2)(C)
      without first finding that there is property subject to
      forfeiture pursuant to 32.2 (b)(1)(A) and (B).

19.   The government’s motion seeks a “general order of forfeiture

      that requires the defendants to forfeit all proceeds of and any

      property or conveyance used to commit or facilitate the

                               Page 9 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 10 of 35




      commission of, the offenses for which they were convicted.”

      (#107 p. 5)

20.   This blank check request is a cut and paste blend of language

      that tracks 18 U.S.C. 982 (a)(6), the forfeiture provision cited

      by the government in the indictment in this case.

21.   The indictment makes reference to only one piece of real

      property, 309 West Hensley Road. Other than this piece of

      property, the forfeiture allegations of the indictment merely

      track the text of 18 U.S.C. 982 (a)(6) and the substitute

      property provisions of 21 U.S.C. 853 (p).

22.   Criminal forfeiture is governed by 21 U.S.C. 853 and Federal

      Rule of Criminal Procedure 32.2.

23.   Assuming proper notice under 32.2 (a), the first two steps of

      the criminal forfeiture process are defined by 32.2 (b)(1) and

      (2). Rule 32.2 (b)(1) sets forth the procedure for determining if

      property is subject to forfeiture: The rule states, “As soon as

      practical after a verdict or finding of guilty, or after a plea of

      guilty ... is accepted, on any count in an indictment or


                               Page 10 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 11 of 35




      information regarding which criminal forfeiture is sought, the

      court must determine what property is subject to forfeiture

      under the applicable statute....” 32.2 (b)(1)(A) is appropriately

      titled ‘Forfeiture Determinations’. 32(b)(1)(B) establishes the

      hearing process and what evidence the Court may consider

      when making the determination that property is, or is not,

      subject to forfeiture. “The court’s determination may be made

      based on evidence already in the record, including any written

      plea agreement, and on any additional evidence or information

      submitted by the parties and accepted by the court as relevant

      and reliable. If the forfeiture is contested, on either party’s

      request the court must conduct a hearing after the verdict or

      finding of guilty.” 32.2 (b)(1)(3).

24.   If the Court finds that there is property subject to forfeiture,

      then the Court moves to step two which is the entry of a

      preliminary order of forfeiture pursuant to 32(b)(2). Of course,

      if the Court makes the determination that forfeiture is not

      appropriate, then there is no need for a Preliminary Order of


                                Page 11 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 12 of 35




      Forfeiture.

25.   Rule 32.2(b)(2) offers two types of preliminary orders for a

      judge to consider after making a determination that the

      government has proved that forfeiture is appropriate. The first

      type of preliminary order is the specific order defined by

      32.2(b)(2)(A). This rule states that “If the court finds that

      property is subject to forfeiture, it must promptly enter a

      preliminary order of forfeiture setting forth the amount of any

      money judgment, directing the forfeiture of specific property,

      and directing the forfeiture of any substitute property if the

      government has met the statutory criteria. ...”

26.   The second type of preliminary order contemplated by the rule

      is the general order defined in 32.2(b)(2)(C). That rule states

      that “(i)f, before sentencing, the court cannot identify all the

      specific property subject to forfeiture or calculate the total

      amount of the money judgment, the court may enter a

      forfeiture order that: (i) lists any identified properties; (ii)

      describes other property in general terms; (iii) states that the


                                Page 12 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 13 of 35




      order will be amended under Rule 32.2 (e)(1) when additional

      specific property is identified or the amount of the money

      judgment has been calculated.” 32.2(b)(2)(C)

27.   The text of both the specific order and the general order make

      it clear that either type of order must be based on and

      proceeded by a judicial finding that forfeiture is appropriate.

28.   In 2009, Rule 32.2 was amended to include section

      32.2(b)(2)(C), which anticipates the possibility that a court may

      not be able to calculate the forfeiture amount owed or identify

      all the specific property subject to forfeiture before sentencing.

      (United States v. Arnold, 878 F.3d 940,944)(10th Cir.2017) The

      Advisory Committee’s note to the 2009 amendments to Rule

      32.2 states that the amendment creating Rule 32.2(b)(2)(C)

      explains “how the court is to reconcile the requirement that it

      make the forfeiture order part of the sentence with the fact that

      in some cases the government will not have completed its post-

      conviction investigation to locate the forfeitable property by the

      time of sentencing. In that case, the court is authorized to


                               Page 13 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 14 of 35




      issue a forfeiture order describing the property in ‘general’

      terms, which may be amended ... when additional specific

      property is identified. The authority to issue a general

      forfeiture order should be used only in unusual circumstances

      and not as a matter of course.” Advisory Committee Notes,

      2009 Amendments.

29.   The government acknowledges that the general order they seek

      must be proceeded by a finding by this Court that forfeiture of

      property is appropriate. First, the government recognizes the

      text of 32.2 (b)(2)(C) which states that if the Court cannot

      identify all specific properties subject to forfeiture ... it may

      describe the property subject to forfeiture in general terms.

      (#107 p. 5) Next, the government observes that case law

      recognizes that there will be times when the court must enter

      an order of forfeiture in general terms. (#107 p. 6)

30.   In fact, all the cases cited by the government involved

      situations where there was an identifiable basis for forfeiture

      and a specific reason for a general order of forfeiture. In United


                               Page 14 of 35
2:16-cr-20044-SEM-TSH # 114   Page 15 of 35




States v. Arnold 878 F.3d 940(10th Cir. 2014) the defendant

pled guilty to wire fraud and conspiracy to commit wire fraud.

He acknowledged in his plea agreement that the government

would pursue forfeiture. Following Mr. Arnold’s conviction but

before sentencing, the District Court granted the government’s

motion for a preliminary order of forfeiture. Mr. Arnold was

ordered to pay “a money judgment in an amount to be

determined later by the Court.” United States v. Arnold 878

F.3d at 941, 942. Prior to sentencing, the government and Mr.

Arnold were engaged in ongoing factual disputes about the

amount of illegal proceeds he retained as a result of his crime.

Id at 945. On March 24, 2016, at Mr. Arnold’s first sentencing

hearing, the government stated its intent to seek forfeiture

once the precise amount owned could be calculated. The court

sentenced Mr. Arnold to a period of imprisonment and

postponed a final determination on forfeiture. Id at 942. On

June 9, 2016 the government moved to amend Mr. Arnold’s

Preliminary Order of Forfeiture to impose forfeiture order in a


                         Page 15 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 16 of 35




      specific amount. Mr. Arnold objected, arguing the Court lacked

      jurisdiction to amend the preliminary order after sentencing.

      The Tenth Circuit ruled that Mr. Arnold failed to demonstrate a

      Rule 32.2 violation. The Court cited the history of the Rule and

      the amendment allowing for a general order of forfeiture. The

      Court noted that Rule 32.2 anticipated the possibility that the

      court may not be able to determine the amount of the money

      judgment before sentencing. Id at 944.

31.   In United States v. Abrahams 2014 WL 2532473,(D. Maryland,

      N.D.) 2014 the parties had entered into Consent Orders of

      Forfeiture providing that they were jointly and severely liable to

      forfeit a sum of money equal to the proceeds of the conspiracy

      for which they had been found guilty. The Consent Orders

      provided for a general order of forfeiture pursuant to 32.2

      (b)(2)(C) and provided that the government could move at

      anytime to amend General Order once a specific amount was

      calculated. In this case, the trial court granted the

      government’s motion to amend the consent order of forfeiture


                               Page 16 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 17 of 35




      to include the sum of money for which the defendants would

      be liable. United States v. Yutronic, 544 Fed. Appx. 18 (2nd Cir.

      2013) is a nonprecedential summary order where the trial

      court, in sloppy fashion, ordered at sentencing that a

      defendant forfeit any proceeds gained as a result of his

      criminal activity in his case. The trial court did not reference

      Fed. Rule of Crim. P. 32.2 (b)(2)(C) in its Order. In its summary

      order, the Second Circuit found that it was clear from the

      record that, prior to sentencing, the District Court was not in

      possession of the requisite information to enter a specific

      order. The Second Circuit found that the District Court’s order

      was in the nature of a general order pursuant to 32.2 (b)(2)(C)

      and vacated and remanded the case to the District Court for

      clarification as to the amount of the forfeiture money judgment

      or its intent to amend at a later date. Id at 20.

32.   In United States v. Papas, 715 Fed. Appx. 88 (2nd Cir. 2018) the

      defendant entered into a plea agreement regarding the

      distribution of large quantities of marijuana. As part of the


                               Page 17 of 35
2:16-cr-20044-SEM-TSH # 114   Page 18 of 35




agreement, the defendant also agreed to forfeit all property

constituting or derived from and any proceeds obtained

directly or indirectly as a result of his criminal activity. At a

hearing on his plea agreement, the defendant confirmed his

understanding that the plea agreement required him to admit

to the forfeiture allegation contained in his indictment. At

sentencing, defense counsel and the government still had not

agreed on the forfeiture owed by the defendant. The parties

thus requested that the District Court include a general order

of forfeiture in its oral pronouncement of the defendant’s

sentence with the understanding that a more specific order of

forfeiture would be forthcoming. United States v. Papas, 715

Fed. Appx. at 89. Following the sentencing hearing, the Court

held a hearing to resolve the dispute between the parties with

respect to the amount of the forfeiture owed. Eventually, the

District Court entered an Amended Order of Forfeiture and a

$5,000,000.00 money judgment against the defendant. The

Second Circuit’s Summary Order held that the trial judge’s


                         Page 18 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 19 of 35




      amendment of the agreed general order of forfeiture was

      appropriate. Id at 90. In United States v. Ferrario-Pozzi, 368 F.

      3d 5(1st Cir. 2004), a case that preceded the amendment of

      Rule 32.2 that added to section (b)(2)(C), the defendant pled

      guilty to participating in a money laundering conspiracy. At a

      plea hearing the defendant conceded that he would have to

      forfeit at least $2,000,000.00 of ill-gotten gains but disputed

      any amount above that. The plea agreement contained a

      provision permitting the parties to present evidence regarding

      forfeiture at the time of the sentencing hearing. The First

      Circuit ruled that the trial court reasonably crafted its written

      judgment to reflect the extent of the parties’ agreement on

      forfeiture, with the specific amount in subject assets to be

      determined later. Id at 11.

33.   In all of these cases, the defendant had agreed that forfeiture

      was warranted. But in each case there was a question at the

      time of sentencing about the amount of money the defendant

      would be ordered to forfeit. This situation warranted a general


                               Page 19 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 20 of 35




      order of forfeiture. Situations where the amount of a forfeiture

      money judgment is still in question at the time of sentencing

      are likely to be far more common than a situation where a

      court cannot identify real property subject to forfeiture at the

      time of sentencing. These cases do not support the

      government’s bid for a general order of forfeiture that is

      nothing more than a blank check.

34.   In all of the cases cited by the government a plea agreement

      provided the basis for forfeiture. In the present case, this Court

      has not made a determination that any property is subject to

      forfeiture. This Court vacated its Preliminary Order of

      Forfeiture. To vacate means to nullify or cancel. (Blacks Law

      Dictionary, 10th Ed. 2014) There is no finding by this Court

      that pursuant to 32.2 (b)(1) in this case that there is a basis for

      forfeiture. Nor has the government presented any unusual

      circumstances that would allow the court to enter a general

      order of forfeiture.

35.   The government offers no authority to rebut the clear text of


                               Page 20 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 21 of 35




      32.2 (b)(2)(C) that requires a court determination of that

      property is subject to forfeiture prior to a general order of

      forfeiture.

III. Nothing in the government’s Motion for a General Order of
Forfeiture supports the notion that there are conveyances that
were used in the offense, ill-gotten proceeds from the offense,
or other property that facilitated in the offense of conviction
that have not surfaced in four years of investigation, trial
preparation and post-trial forfeiture litigation. The
government’s Motion for a General Order of Forfeiture is
nothing more than a pretext for a do-over, a Mulligan, and
another bite at the apple. It is nothing more than an attempt at
a back door way around this Court’s Order Vacating its
Preliminary Order of Forfeiture.

36.   After two years of investigation that followed the execution of a

      search warrant at 309 West Hensley Road, Grayson

      Enterprises was indicted in June of 2016 for offense conduct

      that occurred in January of 2014 (the visa fraud charged in

      Count 4) and May of 2014 (the harboring offenses charged in

      counts 5 through 7).

37.   The case proceeded to a bench trial and was tried over 6 days

      in November of 2017.

38.   At trial, the government presented evidence of the



                               Page 21 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 22 of 35




      improvements that were made at 309 West Hensley Road and

      that those improvements were specifically designed to house

      Gire Roofing employees. The government also presented

      evidence that illegal aliens who worked for Gire Roofing were

      living at 309 West Hensley Road.

39.   The government did not present any evidence about any other

      property, real or personal, that constituted or was derived from

      or was traceable to the proceeds obtained directly or indirectly

      from the commission of the offense, or that was used to

      facilitate the commission of the offense.

40.   Surely, between May of 2014 and November of 2017, if the

      government investigation and trial preparation had turned up

      any other conveyance or any other real or personal property

      that was subject to forfeiture, that evidence would have been

      presented at trial or included in the government’s post trial

      submissions to the Court regarding forfeiture.

41.   When this case was indicted, the government knew about the

      2015 sale of 309 West Hensley Road. That is why the forfeiture


                               Page 22 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 23 of 35




      allegations included the substitute asset provisions.

42.   Other than the evidence about 309 West Hensley Road

      mentioned above, the government did not present any other

      testimony or document evidence at trial to prove the forfeiture

      allegations.

43.   Here is what government counsel told the Court about the

      forfeiture allegations at closing argument. “I’d also note there

      are forfeiture allegations in this case, Your Honor. The

      defendant, of course, previously waived his right to a trial by

      jury, and so we don’t believe those allegations will need to be

      addressed until after the Court enters its verdicts on the

      charged counts.” (Tr. Volume 6, p.1199)

44.   In August of 2018, seven months after the verdict in this case,

      the government filed its Motion for a Preliminary Order of

      Forfeiture and Forfeiture of Substitute Assets.

45.   In that motion, the government alleged that Grayson

      Enterprises and Edwin Gire sold 309 West Hensley Road to

      Rush Truck Centers. The government knew better than that


                               Page 23 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 24 of 35




      because government exhibit number 1 was the Illinois Real

      Estate Transfer Declaration. This pleading disclosed that Quick

      Leasing, Inc., whose president was Kimberly Young, was the

      seller. (#85 - 2)

46.   In its motion, the government acknowledged that Rush Truck

      Centers was a bona fide purchaser for value. As a result, the

      government indicated that it had no interest in undoing the

      sale. (#85 p. 5, 6)

47.   The motion for a preliminary order of forfeiture invoked the

      substitute asset provisions of 21 U.S.C. 853 (p) and proposed

      as substitute asset, three pieces of property that did not belong

      to either Edwin Gire or Grayson Enterprises.

48.   In response to the government’s motion, both Gire and

      Grayson Enterprises exposed the flaws in the government’s

      substitute asset argument. First, Grayson Enterprises

      presented document evidence that Quick Leasing, Inc. owned

      and sold 309 West Hensley Road to Rush Truck Centers. (#91-

      1) Second, Grayson Enterprises. pointed out that the


                               Page 24 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 25 of 35




      substitute assets proposed by the government were not owned

      by either defendant as required by statute.

49.   In response, the government made the baseless and

      unsubstantiated assertion that Quick Leasing, Inc. was the

      nominee of Grayson Enterprises and Edwin Gire.

50.   The government could have, but chose not to present a factual

      basis to support its claim that Quick Leasing, Inc. was the

      nominee of Gire or Grayson Enterprises.

51.   The government could have, but chose not to request a hearing

      pursuant to 32.2 (b)(1)(B). That Rule states, “If the forfeiture is

      contested, on either party’s request the Court must conduct a

      hearing after the verdict or finding of guilty.” What the

      government chose to do is lay in the weeds and wait to address

      their supposed nominee argument at an ancillary hearing they

      believe would happen. When the government served up its

      nominee argument it stated, “(a)s a part of the ancillary

      proceeding, the Court may allow the parties to conduct

      discovery, which the Government will request, on issues


                               Page 25 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 26 of 35




      including whether Quick Leasing, Inc. is merely a nominee of

      the Defendants and the circumstances surrounding the sale of

      the property at 309 West Hensley Road, Champaign, Illinois to

      Rush Truck Centers.” (#94, p. 14, 15) However, who sold the

      property relates directly to the forfeitability of the property

      under the substitute asset provisions of 21 U.S.C. 853 (p).

      Forfeitability issues are outside the scope of an ancillary

      proceeding. The Advisory Committee Notes to Rule 32.2 make

      it clear that an ancillary proceeding cannot involve relitigation

      of the forfeitability of the property. “This proceeding [the

      ancillary proceeding] does not involve relitigation of the

      forfeitability of the property: its only purpose is to determine

      whether any third party has a legal interest in the forfeited

      property.” (Advisory Committee Notes to Rule 32.2) So the

      government could not have done what they thought they were

      going to do.

52.   More importantly, this Court’s order vacating its preliminary

      order of forfeiture ruined the government’s plan. The Court’s


                               Page 26 of 35
2:16-cr-20044-SEM-TSH # 114   Page 27 of 35




order accepted the arguments of Grayson Enterprises and

Edwin Gire finding “that the Government has not shown by a

preponderance of the evidence that the West Hensley Road

property was transferred, sold, or deposited as a result of any

action or omission by Gire or Grayson Enterprises. Further,

the Court finds that the Government has not shown by a

preponderance of the evidence that any of the three parcels of

real property forfeited as substitute assets in the Preliminary

Order of Forfeiture is the property of Gire or Grayson

Enterprises” Also, the Court ruled that “(a)lthough the

Government takes the position that Quick Leasing is the

Defendants’ nominee, the Government has not sufficiently

linked Quick Leasing to either Gire or Grayson Enterprises.

Further, the Government does not allege a connection between

Hensley Market and either Gire or Grayson Enterprises.

Because the Government has not met its burden on these

issues, the Court is not authorized to order the forfeiture of

substitute asset pursuant to 21 U.S.C. Section 853 (p).” (#105


                         Page 27 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 28 of 35




      p. 17,18)

53.   Now, in its motion for a general order of forfeiture, the

      government engages in some factual revision in an attempt to

      reopen the door on its nominee argument. Rush Truck Centers

      has now been downgraded to “an apparent bona fide purchaser

      for value.” (#107 p. 3), (emphasis added) Now, Quick Leasing,

      Inc. only “technically owned and sold the property.” (#107 p. 4)

      And this alleged technical ownership “shield[ed] the property,

      sale proceeds, and any substitute assets from forfeiture.” Id.

54.   Additionally, the government engages in some wishful thinking

      when stating that in the order vacating the preliminary order of

      forfeiture “[t]his Court indicated that the result would be

      different if Quick Leasing were sufficiently linked to either Gire

      or Grayson Enterprises.” (#107 p.4) This Court’s order did

      nothing of the sort. The order simply stated that the

      government’s evidence did not sufficiently link Quick Leasing

      to either Gire or Grayson Enterprises and the government did

      not allege a connection between Hensley Market and either


                               Page 28 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 29 of 35




      Gire or Grayson Enterprises, Inc. (#105 p. 18)

55.   The government accuses the defendants of attempting to

      minimize the relationship between Quick Leasing and

      themselves because Quick Leasing owned 309 West Hensley

      Road and “merely” leased it to Grayson Enterprises, Inc. (#107

      p. 9)(emphasis added) The government accuses Gire or

      Grayson Enterprises, Inc. of overlooking the fact that Kimberly

      Young was both the president of Quick Leasing, Inc. and

      Grayson Enterprises. In fact, Grayson Enterprises, Inc.

      presented document evidence of the lease agreement between

      Quick Leasing and Grayson Enterprises, Inc. as well as

      Kimberly Young’s position with both of her corporations. (#91-

      1, Grayson Ex. A, B, C, D, E) It is a very common practice in

      today’s business world for a business person to be the

      president of multiple corporations. Furthermore, it is a

      common practice for an owner of multiple corporations to lease

      property in the manner of the lease between Quick Leasing,

      Inc. and Grayson Enterprises, Inc.


                               Page 29 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 30 of 35




56.   The government cites trial testimony in its belated attempt to

      convince this Court that Quick Leasing was the nominee of

      Grayson Enterprises and Gire in an attempt to gain a general

      order of forfeiture. The trial testimony cited by the government

      was presented by the defense only as background information

      about 309 West Hensley Road. The government did not present

      any testimony regarding legal ownership of 309 West Hensley

      Road. Nor did government counsel did not cross examine

      Kimberly Young regarding who owned Quick Leasing, Inc. or

      how 309 West Hensley Road was purchased and who owned it,

      even though the government was aware that Quick Leasing,

      Inc. purchased the Hensley Road property. Nor did the

      government cross examine Kimberly Young regarding any

      relationship between Quick Leasing, Inc. and Grayson

      Enterprises, Inc. Now, the government scolds the defendants

      for not mentioning Quick Leasing, Inc. When presenting case

      evidence. (#107 p. 9) However, it was the government’s burden

      to prove the elements of the substitute assets provisions of 21


                               Page 30 of 35
      2:16-cr-20044-SEM-TSH # 114   Page 31 of 35




      U.S.C. 853 (p).

57.   The government’s unwarranted spinning of facts leads to its

      conclusion that “the obfuscation of forfeitable property in this

      case demonstrates why the law allows this Court to enter a

      General Order of Forfeiture, subject to later amendment, once

      the government has had an opportunity to complete its post-

      conviction investigation.” (#107 p. 10,11) The case law cited by

      the government does not support this conclusion. In those

      cases an undisputed forfeiture resulted in a money judgment

      against the defendants. The amount of the money judgment

      had not been determined at the time of sentencing making a

      general order appropriate. Nor does Rule 32.2 (b)(2)(C) support

      the government’s position that after the Court denies the

      government’s motion for a preliminary order of forfeiture for

      specific property, the government can seek a blank check

      general order of forfeiture to be used as a pretext in an effort to

      forfeit the same piece of property. Finally, the government

      misrepresents the availability of discovery as a tool to identify


                               Page 31 of 35
2:16-cr-20044-SEM-TSH # 114   Page 32 of 35




and locate properties subject to forfeiture. The government

proposes broad discovery powers after this Court grants its

motion for a general order of forfeiture. However, 21 U.S.C. 853

(m) allows only limited discovery. That rule states that “[i]n

order to facilitate the identification and location of property

declared forfeited ... the court may, upon application of the

United States, order that the testimony of any witness relating

to the property forfeited be taken by deposition” and that

documents may be produced at such a deposition. Thus, in

order for the United States to conduct discovery under this

rule there must be a court order declaring property forfeited.

The same is true of Rule 32.2 (b)(3). This provision of the rule

titled “Seizing Property” indicates that after the entry of a

Preliminary Order of Forfeiture the Attorney General may

conduct any discovery the Court considers proper in

identifying, locating or disposing of the property. The rule’s

baked in limitations are a far cry from the free ranging

discovery the government claims it has a right to in its motion


                         Page 32 of 35
    2:16-cr-20044-SEM-TSH # 114   Page 33 of 35




     for a general order of forfeiture.

Conclusion

     The government’s bid for a general order of forfeiture must be

denied. The proposed general order is a blank check, carte blanche

order that is not supported by law or statute. A general order of

forfeiture must be preceded by a judicial finding that property is

subject to forfeiture. The general order then relates the

circumstances that prelude the Court from identifying all of the

property subject to forfeiture or calculate the amount of a money

judgment. Moreover, the Rules Advisory Committee cautioned that a

court should use its authority to issue a general forfeiture order only

in unusual circumstances. The government’s motion does not

present any unusual circumstances that would warrant the

unusual step of a general order of forfeiture. Its motion is merely an

attempt to reopen the preliminary order of forfeiture that the Court

vacated. In any event, if this Court grants the government’s motion,

309 West Hensley Road and the three properties previously

identified as substitute assets must be excepted from the order.


                              Page 33 of 35
     2:16-cr-20044-SEM-TSH # 114   Page 34 of 35




That property has previously been identified and this Court has

ruled that it is not subject to forfeiture.


                                   Respectfully submitted,
                                   Grayson Enterprises, Inc.- Defendant


                                   s/ D. Peter Wise


D. Peter Wise, Bar Number: 6187876
Gates Wise Schlosser & Goebel
1231 South Eighth Street
Springfield, IL. 62703
Telephone: 217/522-9010
Fax: 217/522-9020
E-Mail: peter@gwspc.com




                               Page 34 of 35
     2:16-cr-20044-SEM-TSH # 114    Page 35 of 35




                     CERTIFICATE OF SERVICE
      I hereby certify that on January 7, 2019, I electronically filed the
foregoing with the Clerk of the court using the CM/ECF system which will
send notification of such filing to the following:

Eugene Miller
Assistant United State’s Attorney
201 South Vine Street
Urbana, IL 61802

Gail Noll
Assistant United State’s Attorney
201 South Vine Street
Urbana, IL 61802

J. Steven Beckett
Beckett Law Office, P.C.
508 South Broadway
Urbana, IL 61801

Lawrence Solava
Beckett Law Office, P.C.
508 South Broadway
Urbana, IL 61801

and I hereby certify that I have mailed by United States Postal Service the
document to the following non CM/ECF participants:

s/ D. Peter Wise
D. Peter Wise, Bar Number: 6187876
Gates, Wise, Schlosser & Goebel
1231 South Eighth Street
Springfield, IL. 62703
Telephone: 217/522-9010
Fax: 217/522-9020
E-Mail: peter@gwspc.com




                               Page 35 of 35
